Case 1:19-cv-00116-LEK-WRP Document 357 Filed 07/23/21 Page 1 of 2                     PageID #:
                                  5725
                                  MINUTE ORDER




  CASE NUMBER:             CIVIL NO. 19-00116 LEK
  CASE NAME:               Sarah Vargas vs. City and County of Honolulu et al,




        JUDGE:      Leslie E. Kobayashi            DATE:             07/23/2021


 COURT ACTION: EO: COURT ORDER STRIKING PLAINTIFF’S DESIGNATION
 OF DEPOSITION EXCERPTS FOR DEFENDANT THAYNE COSTA AND
 DENYING AS MOOT DEFENDANTS’ FILING ADDRESSING THE DESIGNATION

         On July 13, 2021, Plaintiff Sarah Vargas (“Vargas”) filed her Designation of
 Deposition Excerpts for Defendant Thayne Costa (“Designation”). [Dkt. no. 323.] Based
 on the page and line numbers included, Vargas appears to have designated Defendant
 Thayne Costa’s (“Costa”) entire deposition. [Designation at 2-3.] The common practice
 in this district court is to designate specific portions of a deponent’s testimony. See, e.g.,
 Third Amended Rule 16 Scheduling Order, filed 12/18/20 (dkt. no. 227), at ¶ 28a (setting
 7/13/21 as the parties’ deadline to “designat[e] excerpts from depositions (specifying the
 witness and page and line referred to) to be used at trial other than for impeachment or
 rebuttal” (emphasis added)). However, the Federal Rules of Civil Procedure do permit a
 broader designation when the deponent is a party. See Fed. R. Civ. P. 32(a)(3) (“An
 adverse party may use for any purpose the deposition of a party . . . .”). The Court also
 notes that Vargas’s designation of Costa’s entire deposition testimony is curious in light
 of his anticipated testimony at trial. See Defendants City and County of Honolulu’s and
 Thayne Costa’s Final Comprehensive Witness List, filed 7/13/21 (dkt. no. 311), at 2;
 Plaintiff’s Final Comprehensive Witness List, filed 7/13/21 (dkt. no. 322), at 2.

         The Designation is STRICKEN because Vargas failed to provide this Court with
 either a copy of Costa’s deposition transcript or another form of Costa’s deposition
 testimony. See Fed. R. Civ. P. 32(c) (“Unless the court orders otherwise, a party must
 provide a transcript of any deposition testimony the party offers, but may provide the
 court with the testimony in nontranscript form as well.”). The striking of the Designation
 is WITHOUT PREJUDICE to the refiling, if necessary, of a deposition designation that
 complies with the applicable court rules.

        In light of this Court’s rulings, Defendants’ July 15, 2021 filing regarding
Case 1:19-cv-00116-LEK-WRP Document 357 Filed 07/23/21 Page 2 of 2   PageID #:
                                  5726
 Plaintiff’s Designation, [dkt. no. 331,] is DENIED AS MOOT.

       IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
